USDC IN/ND case 2:18-cr-00080-TLS-JEM document 96 filed 08/18/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 UNITED STATES OF AMERICA,

                        v.                             CAUSE NO.: 2:18-CR-80-2-TLS-JEM

 TANISHA L. BLEDSOE


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the United States

Magistrate Judge [ECF No. 87], filed on July 14, 2020. The Defendant has waived objections to

the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Orders 2020-08 and 2020-20

authorized video conferencing for felony pleas under Federal Rule of Criminal Procedure 11,

finding that such hearings cannot be conducted in person without seriously jeopardizing public

health and safety as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to Defendant’s desire to admit her guilt, plead

guilty, and proceed to sentencing in a timely manner and the government and public interest in

timely processing criminal matters.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). Prior to the July 14, 2020 Change of Plea Hearing, the

Defendant submitted a Consent to Appear by Video Teleconference [ECF No. 79], in which she

provided her consent for court proceedings to be conducted by video teleconference and
USDC IN/ND case 2:18-cr-00080-TLS-JEM document 96 filed 08/18/20 page 2 of 2


indicated that her consent was provided freely and voluntarily and that no threats or promises

were made to compel her to sign the form.

         The Court being duly advised, ADOPTS the Findings and Recommendation [ECF No.

87] in their entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Count 4 of the Indictment is

hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

         The notice of sentencing and pre-sentence scheduling deadlines will be issued by separate

order.

         SO ORDERED on August 18, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
